                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

MICHAEL C. WARD,

                    Petitioner,             Case No. 2:19-cv-12543
                                            Hon. Arthur J. Tarnow
v.

WILLIS CHAPMAN,

              Respondent.
______________________________/

        ORDER DENYING PETITIONER’S MOTION TO CLARIFY
                        (ECF NO. 66)

      Petitioner Michael C. Ward’s habeas case was closed following this

Court’s orders dismissing his petition, see ECF No. 30, and denying his

motions for reconsideration and to amend his petition. ECF No. 54, 55. On

September     28,    2020,    the   Court   denied   Petitioner’s   motion    for

reconsideration, ECF No. 60, and two supplemental pleadings, ECF Nos. 58,

64, which the Court construed as motions for leave to supplement the motion

for reconsideration. See Order, ECF No. 65.

      In that order, as it had since August 31, 2020, see Order, ECF No. 54,

the Court directed Petitioner to file all future pleadings with the Sixth Circuit

Court of Appeals. See ECF Nos. 54, 55, 65. It did so because Petitioner’s
                                                Ward v. Chapman, 19-12543
Notices of Appeal had divested it of jurisdiction. Order, ECF No. 65,

PageID.1957-58.

     Petitioner filed a Motion to Clarify on September 23, 2020; the motion

also sought relief from judgment and additional fact-finding. ECF No. 66.

Petitioner’s motion was not received by the Court until October 2, 2020, after

the Court had entered the September 28 order, directing him to file all

pleadings at the Sixth Circuit. The motion to clarify has remained pending

before the Court.

     Again, because Petitioner’s case is on appeal in the Sixth Circuit Court

of Appeals, this Court is without jurisdiction to act in Petitioner’s case.

Petitioner’s Motion to Clarify (ECF No. 66) is there DENIED.

     The Clerk of the Court is DIRECTED to TRANSFER all future

pleadings on this matter to the Sixth Circuit Court of Appeals.

     IT IS SO ORDERED.

                                          _s/Arthur J. Tarnow____________
                                          Arthur J. Tarnow
                                          Senior United States District Judge

Dated: July 14, 2021




                                      2
